DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-10, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-8 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. ( USP 2014/0100716) in view of Gross  (USP 2015/0142212). 	As  Per Claim 1, Kawai teaches, 1  a vehicle remote control system ( via AC remote control system , Fig.1)  including a vehicle ( vehicle 100, Fig.1) , the vehicle remote control system comprising: a control unit that starts a change of a state of the vehicle to a predetermined state when a predetermined start condition is satisfied; ( via control units DCM 150  being configured and coupled with on board the vehicle,  210 server , and 305 main controller of the mobile device , changing the state of vehicle from a Non-Ac ON condition to an AC ON condition, [[0006], [0009]); a calculation unit that calculates an estimated required period required to change to reach the predetermined state; ([0013], [0014]) and a notification unit ( mobile  terminal screen)  that notifies, to a user, ( mobile terminal screen displaying time elapsed , [0011],[0012], [0013-0014] [0015]) , [0060-0061]).
In a related field of Art Gross teaches , wherein,  estimation information about the estimated required period calculated by the calculation unit (via calculating the  time   the vehicle  is being ready to drive  [0030]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kawai and Gross  before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Kawai , to include the   teachings (the sue module ) of Gross  and configure with the system of Kawai   in order to calculate start time of vehicle ( total time required to get vehicle ready to drive). Motivation to combine the two teachings is, obtain vehicle start time (i.e., an added  feature of time management).

As per Claim 2, Kawai  as modified by Gross teaches the limitation of Claim 1. However, Kawai   in view of Gross teaches, wherein the predetermined start condition is a condition that a remote instruction is received from the user, (Kawai:[0006], [0009],  [0011],[0012], [0013-0014] [0015]) , [0060-0061]) and the estimation information includes an estimated time at which the state of the vehicle reaches the predetermined state. (Gross : [0030]). 

As per Claim 3, Kawai  as modified by Gross teaches the limitation of Claim 1. However, Kawai   in view of Gross teaches, wherein the predetermined start condition is a condition that a time to start the change of the state of the vehicle to the predetermined state is reached, the time to start the change of the state of the vehicle preceding, by the estimated required period, a scheduled departure time set previously, (Kawai:[0006], [0009],  [0011],[0012], [0013-0014] [0015]) , [0060-0061]) and the estimation information includes a time at which the predetermined start condition is satisfied.  (Gross : [0030]). 

As per Claim 4, Kawai  as modified by Gross teaches the limitation of Claim 1. However, Kawai   in view of Gross teaches, wherein the vehicle includes a window  (inherent : in a vehicle), and a removal device that removes, by heat, a deposit originating from water - 29 -9190012 US and adhered to the window ( window wiper : Inherent in a vehicle), the predetermined state is a state in which the deposit is removed by the removal device to such a predetermined criterion that a field of view of the user through the window during driving of the vehicle is able to be secured ( inherent , when wipe removes  water droplets from window), and the control unit controls the removal device to start the change of the state of the vehicle to the predetermined state (inherent : vehicle wiper being controlled by user rotating knob inside the vehicle when it is ignited).  

As per Claim 5, Kawai  as modified by Gross teaches the limitation of Claim 1. However, Kawai   in view of Gross teaches, wherein the vehicle includes an air conditioner in a passenger compartment,( Inherent in  a vehicle having AC) 
the predetermined state is a state in which inside of the passenger compartment is air-conditioned to a predetermined temperature by the air conditioner, and the control unit controls the air conditioner to start the change of the state of the vehicle to the predetermined state ( Inherent), Also See (Kawai:[0006], [0009],  [0011],[0012], [0013-0014] [0015]) , [0060-0061]) and   (Gross : [0030]). 

As per Claim 6, Kawai  as modified by Gross teaches the limitation of Claim 1. However, Kawai   in view of Gross teaches, the vehicle remote control system  further comprising a collection unit that collects information, used to calculate the estimated required period, about the state of the vehicle, (Kawai :  via DCM 150, Server 210 and mobile controller 305 collects  information)  wherein the calculation unit calculates the estimated required period using the information collected by the collection unit. (Gross : calculating the start time, [0030]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kawai and Gross  before him before the effective filing date of the claimed invention to incorporate to modify the systems of Kawai , to include the   teachings (the sue module ) of Gross   and configure with the system of Kawai   in order to calculate start time of vehicle ( total time required to get vehicle ready to drive). Motivation to combine the two teachings is, obtain vehicle start time (i.e., an added  feature of time management). 

As per Claim 7, Kawai  as modified by Gross teaches the limitation of Claim 6. However, Kawai   in view of Gross teaches, wherein the information about the state of the vehicle is weather information used to calculate the estimated required period. (Gross : [0030]). 

As per Claim 8, Kawai  as modified by Gross teaches the limitation of Claim 6. However, Kawai   in view of Gross teaches, wherein the information about the state of the vehicle is information, used to calculate the estimated required period, about a period of time from start of a change of a state of another vehicle to start of driving of the another vehicle. (Gross : [0030]). 

Claim 10 is being rejected using the same rationale as claim 1.

Allowable Subject Matter
Claim 9 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663